DETAILED ACTION
This is an allowance of all claims filed on 03/26/2021. Claims 5, 6 and 10 are pending and allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent claim 5 recites the following allowable limitation: “wherein the first processor updates the first reception instruction information stored in the second descriptor area and transmits a fourth update notification of the second descriptor to the second processor.”
Closest prior art Mine [US 2012/0260017] appears to teach a semiconductor device comprising two processor, each running different OS, each OS has own descriptor areas and they communicate via inter-OS communication.
Hatta [US 2018/0203805] appears to teach managing transmission completion notification.
However, the prior arts on record do not appear to teach or fairly suggest that the first processor updating first reception instruction information stored in the second descriptor area and transmit an update notification of the second descriptor to the second processor. Based on this rationale, Claim 5 and its dependent claims 6 and 10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUD K KHAN/            Primary Examiner, Art Unit 2132